CHIASSON, Judge,
concurring in part, dissenting in part:
I concur with the majority herein that the remand of this case to determine the policy limits is inappropriate. The record before us does not justify such an action.
I respectfully dissent from that portion of the judgment which reduces the amounts awarded to Jessie and Cathy Sinclair. Mr. Sinclair sustained a moderate cervical spine sprain and mild mid back and low back muscle sprain. He spent ten days in the hospital where he was treated with intermittent cervical traction and physical therapy including whirlpools and heat massage. He missed approximately six weeks of work. Several months were estimated as the time required for full recovery. Further, there is evidence of record which indicates that Mr. Sinclair suffered effects from the accident for over a year. I am of the opinion that the trial court did not abuse its great discretion in awarding $16,-500.00 for these injuries. The sum of $5,000.00 fixed by the majority herein is clearly inadequate.
Mrs. Sinclair also received a moderate cervical sprain and mild mid and low back muscle ligament sprain. She was hospitalized for a period of sixteen days and treated with intermittent traction and physical therapy. Mrs. Sinclair also suffered a large laceration to her scalp which required that part of her hair be shaved so that it could be stitched. She was further diagnosed as having an anxiety reaction secondary to the injuries. On returning home, she experienced severe headaches and pain and found it necessary to quit her job. She was also unable to do most household activities for several months. At the time of trial, she was still experiencing difficulty from her injuries. The trial court did not abuse its great discretion in awarding $25,000.00 for these injuries. The sum of $10,000.00 awarded by the majority herein is clearly inadequate.
For these reasons I would affirm the judgment of the trial court.